Citation Nr: 0835828	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development by the Board in 
September 2007.  At the time the case was previously before 
the Board, the asthma was rated 10 percent disabling.  While 
the case was undergoing development, the rating was raised to 
30 percent for the entire appeal period.  He did not withdraw 
his appeal and this is not the maximum that could be assigned 
so the matter has been returned to the Board.


FINDING OF FACT

The veteran's asthma is not characterized by pulmonary 
function studies showing a forced expiratory volume in one 
second (FEV-1) of 40 to 55 percent predicted, or; by the 
ratio of forced expiratory volume to forced vital capacity 
(FEV-1 /FVC) being 40 to 55 percent, or; by at least monthly 
visits to a physician for required care of exacerbations, or; 
by a need for intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.97, Diagnostic Code 
6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2004 and October 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

In view of the contentions advanced and the arguments made, 
it is clear that the appellant has actual knowledge of what 
he needs to show to warrant an increased rating.  Thus, it 
appears that the guidance of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), has been met.

Analysis

By a December 1994 rating decision the RO granted service 
connection for asthma and assigned a 10 percent rating, 
effective April 7, 1994.  In April 2004, the veteran 
submitted a claim for an increased rating for his asthma, 
complaining that his symptoms had worsened.  A July 2004 
rating decision continued the veteran's 10 percent rating and 
the veteran appealed.  An April 2008 post-remand rating 
decision granted an increased rating of 30 percent for 
bronchial asthma, effective April 22, 2004, the date of the 
veteran's claim for the increased rating.

The veteran was afforded a VA examination and pulmonary 
function tests (PFTs) in May 2004.  The examiner noted that 
the veteran was hospitalized for an exacerbation of asthma in 
1980 but the veteran did not report any acute exacerbations 
in several years.  The examiner noted that the veteran 
currently used Preventil and Intal inhalers at least two to 
three times a week.  The veteran reported triggers including 
anxiety, perfumes, and pollen.  Upon examination, lungs were 
clear to auscultation, with no adventitious sounds or 
wheezing.  PFTs showed pre-medication scores of a FVC of 91 
percent, a FEV-1 of 80 percent and a FEV-1/FVC of 88 percent.  
Post-medication scores showed a FVC of 104 percent, a FEV-1 
of 101 percent and a FEV-1/FVC of 96 percent.

VA treatment records dated September 1999 to November 2007 
indicated follow-up treatment for asthma and prescribed 
albuterol as needed.  Lungs were consistently clear to 
auscultation, with no rales or wheezing present.  Records 
showed that the veteran used Cromolyn and Albuterol on a per 
needed basis.

The veteran was afforded another VA examination in March 
2008.  The veteran complained of slightly worse asthma, with 
symptoms of heaviness of breathing after eating a big meal or 
upon waking in the mornings.  The examiner noted that the 
veteran was prescribed Proventil for his asthma.  PFTs showed 
scores of a FVC of 78 percent, a FEV-1 of 68 percent and a 
FEV-1/FVC of 87 percent.  The examiner provided a diagnosis 
of mild asthma and stated that the veteran's condition looked 
more like a mild restriction than an obstructive pattern.

The present appeal involves the veteran's claim that the 
severity of his service-connected asthma warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

During the pendency of the appeal, VA amended 38 C.F.R. 
§ 4.96, Special provisions regarding evaluation of 
respiratory conditions, effective October 6, 2006.  The Board 
notes that this amendment applies only to Diagnostic Codes 
6600, 6603, 6604, 6825-6833, and 6840-6845.  As the veteran 
is currently rated under Diagnostic Code 6602, the changes in 
the regulation do not apply to the instant claim.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 60 percent 
evaluation is warranted for bronchial asthma with FEV-1 of 40 
to 55 percent predicted, or; with a FEV-1 /FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 30 percent evaluation is 
warranted with a FEV-1 of 56-70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

As noted above, the veteran is currently rated at 30 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.  A May 2004 VA 
examination revealed PFTs showed pre-medication scores of a 
FVC of 91 percent, a FEV-1 of 80 percent and a FEV-1/FVC of 
88 percent.  Additionally, the examiner noted that the 
veteran was hospitalized for an exacerbation of asthma in 
1980 but the veteran did not report any acute exacerbations 
in several years.  The veteran also reported using Proventil 
and Intal inhalers at least two to three times a week.  
Treatment records showed occasional follow-up treatment for 
asthma.  The March 2008 VA examination revealed that the 
veteran was prescribed Proventil for his asthma.  PFTs showed 
scores of a FVC of 78 percent, a FEV-1 of 68 percent and a 
FEV-1/FVC of 87 percent.  The examiner provided a diagnosis 
of mild asthma and stated that the veteran's condition looked 
more like a mild restriction than an obstructive pattern.

There is no evidence to show that the veteran was prescribed 
systemic corticosteroids at least three times within a one 
year period; that the veteran had a FEV-1 of 40 to 55 percent 
predicted, or; a FEV-1 /FVC of 40 to 55 percent, or; monthly 
visits to a physician for required care of exacerbations.  
Thus, an evaluation of 60 percent is not warranted at any 
time during the appellate term.

There are no contentions advanced nor does the evidence 
demonstrate that the asthma is so unusual or abnormal to 
render application of the regular schedular provisions 
impractical.  As such, there is no basis to apply the 
provisions of 38 C.F.R. § 3.321.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increased rating for bronchial asthma; the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 30 percent for asthma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


